ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-176 concluding that EUGENE M. LaVERGNE of ASBURY PARK, who was admitted to the bar of this State in 1990, should be reprimanded on the basis of respondent’s conviction of violation of N.J.S.A. 2C:20-9, a disorderly persons offense, conduct in violation of RPC 8.4(c) (dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that EUGENE M. LaVERGNE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.